department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date date dec person to contact identification_number contact telephone number in reply refer to ein uil last date for filing a petition with the tax_court certified mail - return receipt requested dear our adverse determination was made for the following reasons this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code irc your exemption from federal_income_tax under sec_501 is hereby revoked effective april 20xx you have made your services use of recreational and social facilities available to the public you have exceeded the non-member income test for tax_year ending march 20xx you have not established that you are operated substantially for pleasure and recreation of its members or other non-profitable purposes and no part of the earnings inures to the benefit of private shareholder within the meaning of sec_501 you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending march 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratoly judgment be filed under sec_7428 you failed to comply with the record keeping requirements of revproc_71_17 if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratoly judgment the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do evelything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosures publication department of the treasury fi internal_revenue_service irs tax exempt and government entities exempt_organizations examinations gust fication pai taxpayer_identification_number number form filing period s ended person to contact 1d number employee id contact numbers telephone fax manager’s name id number manager’s contact number certified mail - return receipt requested response due_date dear why you are receiving this letter we've enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in sec_501 of the internal_revenue_code if you agree please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter unless you’ve already provided us a signed form we'll issue a final adverse letter determining that you aren't an organization described in sec_501 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office and or send additional information as stated in protest with irs appeals_office after the meeting or after we consider the information if you request a meeting with the manager and above you'll still be able to file a the appeals_office is independent of the exempt_organizations division and resolves most disputes informally consent to extend the period of limitations for assessing tax_appeals office enough time to consider your case for your protest to be valid it must if you file a protest the auditing agent may ask you to sign a this is to allow the in lieu of letter contain certain specific information including a statement of the facts applicable law for specific information needed for a valid and arguments in support of your position protest refer to publication how to appeal an irs decision on tax-exempt status fast track medication ftm referred to in publication generally doesn’t apply now that we’ve issued this letter request technical_advice from office of associate chief_counsel tege if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the appeals_office as explained above a decision rendered in a technical_advice_memorandum as to your exempt status however generally is final and binding on appeals if we don’t hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free we'll do everything possible to help you visit www taxpayeradvocate irs gov or call you can find all forms and publications mentioned in this letter at our website at www irs gov formspubs if you have any questions you can contact the person shown at the top of this letter enclosures form 886-a audit report form_6018 exhibits publications and sincerely lemon schoen acting group manager for maria hooke director exempt_organizations examinations in lieu of letter schedule number department of the treasury - internal_revenue_service or exhibit form 886-a date name of taxpayer tax identification_number last digits year period ended 20xx explanations of items issue whether the c of the internal_revenue_code irc is still qualified to be exempt under section issue whether the revocation of the applied retroactively to tax_year beginning april 20xx tax-exempt status should be facts was created for the common purpose for pleasure and recreation to operate a golf course described in sec_501 the course is 9-holes with several pine trees the club obtained its exempt in september 19xx the club the club did not provide records per rev_proc to indicate nonmember income from the gaming restaurant club rental and tournaments at the facility the calendar for club rental was not available due to computer malfunction forms for the years ending march 20xx 20xx and 20xx showed the following for green fees and membership fees gross_receipts year of audit 20xx o o o o 20xx 20xx green fees membership fees green fees membership fees total green fees membership fees total total form 886-a rev catalog number 20810w www irs gov o o o o page form 886-a date name of taxpayer department of the treasury - internal_revenue_service se number tax identification_number last digits year period ended 20xx explanations of items bylaws the bylaws were revised november 19xx to be a member the person must be a legally competent person of good reputation who pays the required membership green fees paid before paying for membership will not be credited toward the membership each member shall be entitled to one vote upon each matter at a meeting of members family memberships are limited to two votes it states there is no fee for social members facilities the club has a building with a bar and restaurant along with the 9-hole golf course entry observed the registration process and the video camera upon entering the are plaques of contributions labeled and found toys for children calendar snacks restrooms and one office there are no signs or notifications of members only or visit three times notifications to encourage membership no key card system at dollar_figure to dollar_figure all the way up to there up to dollar_figure lost bar eating and kitchen areas has a chair u-shaped bar bar area serves pizza and other snacks two the toaster ovens for pizza storage area near bar is for bottled water and pop there is another storage fully stocked with a variety of beers the bar stores liquors that take up four shelves from has 0-person capacity there are several menus shown in on the ceiling to wall the website which describes a full kitchen in the eating area there is an atm machine juke box and pull tab machine the kitchen contains 1-fridge full of beer full professional kitchen more refrigerators ovens grill freezers patios the club has two patios one screened in one is not they each have approximately heated lamps and several tables in each one has a grill for the grill your own steak or burger days these are the days when there is no staff these are the men’s and ladies nights on wednesday and thursdays exhibits a b e club operations the club charges a membership fee of dollar_figure for social members in contradiction to its bylaws people within golf course and club called the the states the golfers may register and rent carts at any time and 0-mile radius use the the website shows the golf course and the in the winter the and in the winter to close the kitchen is open to hours it is open to the club uses the honor system for self-registration the website instructs golfers to use the registration process located at the and amount be put on the registration form and dropped in the registration box there is a video door the instructions ask for the name date fee catalog number 20810w page www irs gov form 886-a rev schedule number department of the treasury - internal_revenue_service or exhibit explanations of items tax identification_number last digits year period ended form 886-a date name of taxpayer 20xx camera located at entrance to monitor the registration area the carts are located to the west of the club with gas and keys instructions to check the carts for flat tires before use anyone can use carts on the course the website advertises to golfers members and the public to have all their special events at the the website is very informative with pages labeled home golf course tournaments events membership and gallery you can take a virtual tour of the course and the you can call the club manager or email your request the club’s website never states it is a private club on their website website that this is a private club you can sign up for a tournament or rent out the com exhibits a-f there is no indication on the _ in addition to the golf and bar the club sells pull-tabs including its own bar the total gross_income from the gaming sales is dollar_figure it sells pincite different sites in the area memberships the club has six classes of membership family golfing membership this includes all children through the summer following high school graduation dollar_figure adult single golfing membership dollar_figure social membership for non-golfing supporters of the club dollar_figure student membership for any high school or college students parents are not members dollar_figure long drive family membership for those living outside of a 0-mile radius from the club dollar_figure long drive single membership for those living outside of a 0-mile radius from the club dollar_figure the membership list for the 20xx tax period totaled members for all types of members the highest membership cost is for family of dollar_figure the lowest cost for a social member is dollar_figure demographics this is a highly rural_area below shows the population of and distance to the surrounding towns the closest public golf course is in the total population for the 0-mile radius below is population of it is o-holes located within miles of has a population of per the 20xx census the chart catalog number 20810w page www irs gov form 886-a rev form 886-a date name of taxpayer seneca number department of the treasury - internal_revenue_service explanations of items tax identification_number last digits year period ended 20xx form_990 tax period ending march 20xx the correct gross_income of dollar_figure was computed the program expenses of dollar_figure was reported the form_990 part lll line 4a states to provide a place to socialize and ineract while at the golf course revenue and expenses related to this program help to maintain the condition of the golf club and golf course club house provided to the public part lil line 4b states hole golf course that allows the public to play and learn the game of golf the revenue and expenses associated with this program help to maintain the condition of the golf course part ill line 4c states the gaming program is available to the public in the name of the tax exempt_organization to help with the upkeep of the club house and course expenses are to help with the gaming cost incurred events does not have a community center in the city anyone can rent the for an event when the space is rented it is for the bar and the restaurant area there are no partitions the form_990 states the club is providing social interaction for the community the website lists all the golfing events held at the club and the opportunity for the public to rent the club the website several non-profit organizations com lists several social clubs or events the city has to name a few some of the clubs are also available for rental from the public there is a community garden and a there is the provides live plays and performances for the community the city has a diverse amount of activities for the public exhibit e minutes per the minutes of the board meetings the club has been struggling to keep the cash_flow above its expenses it has increased the members’ dues in the past years because surrounding areas have golf courses it is in competition for the rural members in the area there was a three-page analysis regarding the pricing of the food in the restaurant to lower the to achieve a higher profit there was also discussion of the kitchen manager receiving a percentage tied to the gross net profit of the restaurant catalog number 20810w page www irs gov form 886-a rev form 886-a date name of taxpayer department of the treasury - internal_revenue_service sen tn number tax identification_number last digits year period ended 20xx explanations of items law sec_501 - clubs organized for pleasure recreation and other nonprofitable purposes substantially_all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder regs sec_1_501_c_7_-1 social clubs a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption reg sec_1_501_c_7_-1 revproc_71_17 1971_1_cb_683 describes the record-keeping requirements for social clubs exempt under sec_501 with respect to nonmember use of their facilities it sets forth guidelines for determining the effect of gross_receipts derived from public use of the club’s facilities on exemption and liability for unrelated_business_income_tax gross_receipts_test public law sec_501 was amended in by public law to provide that sec_501 organizations could receive some outside income without losing their exempt status senate report no 2d session 1976_2_cb_597 explains that a social_club is permitted to receive up to percent of its gross_receipts including investment_income from sources outside of its membership without losing its tax-exempt status it is also intended that within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club's facilities or services by the general_public nonmembers in effect the latter modification increases from percent rev_proc c b to percent the proportion of gross_receipts a club may receive from making its club facilities available to the general_public without losing its tax- exempt status the senate report also states that it is not intended that these organizations should be permitted to receive within the percent or percent allowances income from the active_conduct of catalog number 20810w page www irs gov form 886-a rev form 886-a explanations of items department of the treasury - internal_revenue_service senet number tax identification_number last digits year period ended date name of taxpayer 20xx businesses not traditionally carried on by these organizations in cases where an organization's nontraditional income would cause the organization to exceed the or percent allowances consideration should be given as to whether the organization continues to be substantially operated for sec_501 purposes according to the committee reports where a club receives income from other sources non- traditional or unusual including income from the sale of its clubhouse or similar facility that income is not to be included in the formula that is such income is not to be included in either the numerator or the denominator for purposes of computing the or percent allowances the committee reports provide that gross_receipts include charges admissions membership fees dues assessments investment_income such as dividends rents and similar receipts and normal recurring capital_gains on investments but excluding initiation fees and capital contributions where college fraternities or sororities charge membership initiation fees but not normal dues such fees will be included in their gross_receipts notwithstanding that initiation fees are ordinarily excluded senate report 2d session 1976_2_cb_599 taxpayer’s position the organization had a conference with the group manager __ correspondence was received from poa after that conference the organization indicated it wants more time to show that it receives most its income from members government’s position the organization is no longer qualified to be exempt under sec_501 because more than of its gross_income is from non-members and it receives more than of its income for use of the facilities from non-members as provided in public law an organization exempt from tax under sec_501 can’t receive more than of the income for use of the facilities from non-members and not more than of its income can come from non-member sources gross reciepts test the test pertains to the use of the golf course and the building the chart below shows the income reported on the forms from tax periods ending 3-31-20xx to 20xx for use of the golf course the green fees are the amounts charged non-members to use the course all years are greater than the set by public law the trend is and from 20xx to 20xx respectively catalog number 20810w page www irs gov form 886-a rev schedule number form 886-a date name of taxpayer tax identification_number last digits year period ended explanations of items - internal_revenue_service department of the or exhibit ae 20xx treasury t gross green fees receipts year of audit 20xx green fees membership fees total o o o o 20xx o o o o o green fees membership fees green fees membership fees 20xx total total catalog number 20810w page the forms for the tax periods ending march 20xx to 20xx were used to determine the percentage of green fees paid_by nonmembers and the membership dues the total of these is divided by the green fees to determine what percentage of the income is from non-members the income statement for the tax period ending march 20xx was provided and used to verify the form_990 figures the organization has income from membership dues green fees for golfing cart shed rent cart rent gaming rental of the treasurer’s income records with the calculated percentage for 20xx the records confirm an exceeded amount of the test to be and tournament below is the test done with the www irs gov form 886-a rev sche number form 886-a date name of taxpayer department of the treasury - internal_revenue_service explanations of items tax identification_number last digits year period ended 20xx power_of_attorney poa sent correspondence of check payments made by the members in the facility the calculation of computed by the poa exceeds the calculation made by the examiner exhibit h calculation of nonmember gaming income chart deleted the following chart shows the total gross_income from all sources public law provides that no more than of the gross_income should come from non-member sources as shown on this is from non-members because this is more than the allowed by the law the organization does not qualify to be exempt under rc sec_501 chart deleted the club does not meet the test based on the facts of the examination the club does not qualify for exemption because the operations were more than substantial for nonmembers from april 20xx to march 20xx the club has received more than of its income from non-members and of that more than was for use of the facilities the public law and senate report no amended sec_501 as of october 19xx provide that to be exempt under sec_501 a club is limited to receiving of its income for use of club facilities from nonmembers this organization substantially exceeded the limitation from nonmember income for three consecutive years for 20xx the organization had total expenses of dollar_figure to operate the club were paying for expenses each member would pay about dollar_figure in a year dues at dollar_figure it would need members the population in in a 0-mile radius is there is a public course within miles the chances of the club being able to increase membership dues or the number of members is very limited the non-member income it already has these factors show that the club would not be able to survive without the large amount of non-member income that it receives its minutes already indicate it was struggling to operating with if it wanted to keep the if only the members catalog number 20810w page www irs gov form 886-a rev schedule number department of the treasury - internal_revenue_service or exhibit form 886-a date name of taxpayer tax identification_number last digits year period ended explanations of items 20xx the idea of exempt status by social and recreational_clubs is that the members will pool their money to operate the club revproc_71_17 requires for social clubs exempt under sec_501 to keep track of amounts paid_by members for their guests’ use of the club the organization did not have any of the required records so it is assumed that the non-members paid their own fees and were not guests of the members this requirement is for use of the club facilities the club did not comply with sec_1_501_c_7_-1 because it made the club available to the general_public by solicitation of advertisement for public patronage of its facilities before the proposal of revocation facts and circumstances was performed facts and circumstances was conducted by using a three-year trend to consider an inadequate record notice the additional nonmember income from outside the facility exceeded sec_501 requirements the club has outside gaming income at several vendor locations the gaming license is for social recreation at the club for its members and guests the club received more than of its income from non-member sources it does not meet the gross_receipts_test for the tax period ending march 20xx the total income was dollar_figure of that dollar_figure is from gaming income the gaming income is of the club’s income of the club’s income gaming income is from non-members the club is under the misconception they are a social_club for the public versus a private club even if the organization could establish that its members paid for of the use of the facilities it still would not qualify to be exempt because over of its income is from non-members the sale of pull-tabs to the public would always have them over non-member income but the organization cannot maintain its facilities without the pull-tab income so it will always be over the from non- members this confirmed the inadequate records notice was not the appropriate recommendation normally there should never be an inadequate records notice for an organization exempt under sec_501 because revproc_71_17 is required the analyzed gross_receipts computation concluded the public is supporting the club because the income from use of facilities is over the allowance is maintaining the golf course and the upkeep of the club as stated by the form_990 this is inurement to the members some of the memberships are for family at dollar_figure all o members regardless of the type of membership should be paying approximately dollar_figure to support the facility income of dollar_figure or members for 20xx logical and financial analysis would not see this price for a membership or spending per member in the facility to be realistic issue whether the c of the internal_revenue_code irc is still qualified to be exempt under catalog number 20810w page www irs gov form 886-a rev schedule number department of the treasury - internal_revenue_service or exhibit form 886-a date name of taxpayer tax identification_number last digits year period ended explanations of items 20xx the club does not qualify to be exempt under sec_501 because it receives more than of its total income from nonmembers and it receives more than of the income for use of the facility is from nonmembers the club does not meet the requirements to be exempt under sec_501 of the code public law sec_1_501_c_7_-1 and rev_proc issue whether the revocation of the be applied retroactively to tax_year beginning april 20xx tax-exempt status should the form_990 statements filed for 20xx to 20xx show the club has consistently exceeded the limitations for income from nonmembers since the first year under examination is the year ending march 20xx it is the government's position that the exempt status should be revoked back to april 20xx conclusion the club as an organization described under sec_501 should be revoked effective april 20xx because it did not operate within the provisions for exempt purposes the club exceeded the amount of allowable nonmember income for three consecutive years therefore no longer qualifies to be exempt per sec_277 of the internal_revenue_code code a non-exempt organization that is a membership_organization is allowed a deduction for expenses that relate to the operation of the organization for its members sec_277 states that in the case of a social_club or other membership_organization which is operated primarily to furnish services or goods to members and which is not exempt from taxation deductions for the taxable_year attributable to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members including income derived during such year from institutes and trade shows which are primarily for the education of members ’ when completing the form_1120 the organization must divide the income and expenses between the member and nonmember activities if there is a loss from the membership activity it cannot be used to offset the income from the nonmember activities a loss on the member activity can be carried forward to a later year to be taken against member income form_1120 u s_corporation income_tax returns are due no later than the 15th day of the 4th month following the close of their tax_year the club will file the annual form_1120 beginning in the tax_year april 20xx through march 20xx and in ail future tax years the exempt_organization will submit forms for tax years ending march 20xx march 20xx to the revenue_agent catalog number 20810w page www irs gov form 886-a rev
